IN THE SUPREME COURT OF THE STATE OF DELAWARE

AARON O. LOWMAN,                             §
                                             §
          Defendant Below-                   §   No. 169, 2016
          Appellant,                         §
                                             §
          v.                                 §   Court Below—Superior Court
                                             §   of the State of Delaware
STATE OF DELAWARE,                           §
                                             §   Cr. ID 0907016090
          Plaintiff Below-                   §
          Appellee.                          §

                                 Submitted: April 12, 2016
                                 Decided:   April 20, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                          ORDER

          This 20th day of April 2016, it appears to the Court that:

          (1)     On April 4, 2016, the Court received the appellant’s notice of appeal

from the Superior Court’s order, dated and docketed March 2, 2016, denying the

appellant’s motion for postconviction relief. Under Supreme Court Rule 6(a)(iv), a

timely notice of appeal should have been filed on or before April 1, 2016.

          (2)     The Clerk issued a notice directing the appellant to show cause why

the appeal should not be dismissed as untimely.1 The appellant filed a response to




1
    Del. Supr. Ct. R. 29(b) (2016).
the notice to show cause on April 12, 2016. He asserts that he placed his notice of

appeal in the prison mailbox on March 22, 2016.2

       (3)     This Court, however, has never adopted a prisoner mailbox rule.3 A

notice of appeal must be received by the Office of the Clerk of this Court within

the applicable time period in order to be effective.4                Time is a jurisdictional

requirement,5 and an appellant’s pro se status does not excuse a failure to comply

strictly with the jurisdictional requirements of Supreme Court Rule 6. Unless the

appellant can demonstrate that the failure to file a timely notice of appeal is

attributable to court-related personnel, his appeal cannot be considered.6

       (4)     Prison personnel are not court-related personnel. Consequently, even

assuming prison personnel delayed somehow in mailing the appellant’s notice of

appeal, this case does not fall within the exception to the general rule that mandates

the timely filing of a notice of appeal. Thus, the Court concludes that the within

appeal must be dismissed.




2
  The appellant also asserts that he did not receive the notarized statement of his prison account,
which needed to be attached to his in forma pauperis motion, until April 8, 2016 and that this
should not be held against him. It has not been. The Court’s rule to show cause was limited
solely to the timeliness of the notice of appeal and did not include the appellant’s in forma
pauperis motion.
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
4
  Del. Supr. Ct. R. 10(a) (2016).
5
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
6
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                2
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the within appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                          3